Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed so much of the March 2012 Surrogate’s Court order dismissing the action transferred from Supreme Court, denied; motion for leave to appeal otherwise dismissed upon the ground that the remainder of the order sought to be appealed from does not finally determine the proceeding on the Surrogate’s Court accountings within the meaning of the Constitution (see Burke v Crosson, 85 NY2d 10, 15-16 [1995]).
Judges Stein and Fahey taking no part.